 B P ALASKA, INC.B P Alaska, Inc. and International Brotherhood ofElectrical Workers, Local Union 1547, AFL-CIO,Petitioner, and North Slope Employees Associa-tion, Petitioner. Cases 19-RC-8199 and 19-RC-8207January 6, 1978SUPPLEMENTAL DECISION ANDDIRECTIONBY CHAIRMAN FANNING AND MEMBERSPENELLO AND MURPHYOn July 20, 1977, the Board issued its Decision onReview in this proceeding,' wherein the Board foundthat the following employees of the Employer mightconstitute units appropriate for the purposes of col-lective bargaining within the meaning of Section 9(b)of the Act:(A) All powerhouse employees including allmaintenance operators, linemen, transmissionand distribution technicians, substation techni-cians, and general helpers working in or out ofEmployer's Central Power Station, and Employedby Employer at its North Slope, Prudhoe Bay,Alaska, facility; excluding all office clerical em-ployees, professional employees, managerial em-ployees, confidential employees, guards, and su-pervisors as defined in the Act.(B) All other employees employed by Employerat its North Slope, Prudhoe Bay, Alaska, facility;excluding all office clerical employees, profession-al employees, managerial employees, confidentialemployees, guards, and supervisors as defined inthe Act.The Board remanded the cases to the Regional Di-rector for Region 19 for the purpose of conductingelections in the above groups in accordance with theprocedures described in the Board's Decision.On August 17, 1977, the Board by telegraphic ordergranted in part a Motion for Reconsideration filedby International Union of Operating Engineers, Lo-cal Union 302 (hereinafter IUOE or Local 302), anintervenor in the original proceeding, to the extentthat it permitted Local 302 as well as the IBEW toelect whether it would appear on the ballot for thei 230 NLRB 986.2 The Board's telegraphic order read in pertinent part:We hereby amend our Direction of Election to so provide and furtherorder that the Regional Director of Region 19 follow the ballotingprocedure outlined in pages 6-8 of our Decision with respect to theIUOE, Local 302 as well as the IBEW, where appropnate, except asprovided below.central power station (CPS) employees described invoting group A, or for the overall unit.2Both Local302 and the IBEW elected to appear on the ballotseeking a separate CPS unit, rather than seeking theemployees in an overall unit.Subsequently, on August 28 and 29, and SeptemberI and 2, the Regional Director for Region 19 con-ducted secret-ballot elections in the above groups inaccordance with the Board's Decision. The tally ofballots for voting group B showed that, of approxi-mately 229 eligible voters, 26 cast ballots for NorthSlope Employees Association and 165 ballots werecast for no union. There were no void ballots and nochallenged ballots. The tally of ballots for votinggroup A showed that of approximately 24 eligiblevoters, 9 cast ballots for IUOE Local 302, 7 forIBEW Local 1547, 0 for NSEA, and 8 for no union;there was 1 challenged ballot. Thereafter, the Re-gional Director scheduled a runoff election in unit A,between IUOE Local 302 and IBEW Local 1547, tobe held on September 20 and 27.On September 8, 1977, the Employer filed a Mo-tion for Reconsideration, specifically requesting thatthe Board "amend its order of August 17 to permitthe two choices receiving the highest vote total (butless than a majority) in voting Group A to appear onthe ballot in the runoff election," consistent with itsinterpretation of the applicability of the last sentenceof Section 9(c)(3) of the Act. By telegraphic Orderdated September 20, 1977, the Board postponed thescheduled runoff election pending consideration ofthe motion. On September 29, the IBEW submitted amemorandum in opposition to the Employer's mo-tion. The IBEW urged that "under the Board's order,if a majority of the employees voting [sic] their bal-lots for either IBEW or IUOE, but neither of the tworeceived a majority individually, they would bedeemed to have voted in favor of collective bargain-ing, and for a separate unit. The only issue to bedecided in a runoff election thus would be whetherIBEW or IUOE would be the collective-bargainingrepresentative for the unit. IBEW and the other par-ties, as well as the employees participated in the elec-tion with the understanding that it would be con-ducted in the manner described above."Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-If the IUOE, Local 302 and the IBEW both elect to appear on theballot for voting group A, and a majority of the ballots cast in thatgroup indicates the employees' preference for separate representation,but neither Union receives a majority of the votes cast, then the Re-gional Director shall hold a run-off election in voting group A. In allother cases, the Regional Director shall pool the ballots of voting groupA with those of voting group B as directed in our Decision. page 7,footnote 7.234 NLRB No. 32125 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board, having duly considered the issues andcircumstances herein and the positions of the parties,has decided to deny the Employer's Motion for Re-consideration to the extent that it would limit theballot choices to the IUOE and no union.The elections held on August 28 and 29 and Sep-tember I and 2 have determined the question con-cerning representation with respect to voting groupB. Thus, the tally showed 165 votes against and 26votes for the North Slope Employees Association, adefinitive election result that could not be affected bythe approximately 24 eligible voters in voting groupA. No objections were filed to the elections.Under the procedure followed, the vote in the elec-tion in the powerhouse group has thus far establishedonly that the employees in that group have expresseda desire to constitute a separate unit inasmuch astwo-thirds of the eligible voters have cast ballots forthe Unions seeking only the powerhouse employeesas a separate unit. We note also that none of theemployees voted for NSEA which was on the groupA ballot, as a choice for representation in the overallunit. Although the balloting has established the ap-propriateness of the separate powerhouse unit, it hasnot as yet resolved the question concerning represen-tation among the employees in that unit. Thus, al-though a plurality of the ballots was cast for the twoUnions seeking to represent the CPS employees sepa-rately, neither of the Unions seeking that separateunit has received a majority.3Such result was, ofcourse, possible where, as here, voters were facedwith answering two questions by a single vote: i.e.,whether they desired to be considered a separateunit, and, if so, which Union, if any, they desired to3 The one challenged ballot in the initial election could not affect theissue of separate representation, nor could it have constituted a majonty forany of the choices.have represent them. Although a definitive majorityfor one of the two unions seeking to represent thepowerhouse group might have resulted from that bal-loting, it did not.As the question concerning representation-as op-posed to the question concerning the appropriateunit-has not been decided, we deem our investiga-tion of the question concerning representation in-complete, and we shall therefore direct another elec-tion among the employees in the powerhouse unit inorder to further our investigation. That election willin no sense be a runoff election within the meaningof Section 9(c)(3), as contended by the Employer.4The ballots cast for the IBEW are part and parcel ofthe vote for separate representation that has hereestablished the powerhouse as a separate unit, andwe shall therefore direct that its name, along withthat of the IUOE and with a no-union choice, beplaced on the ballot for a second election. Inasmuchas the NSEA did not seek to represent the separateunit, its retention on the ballot is now unwarranted.Thus, the choices on the ballot shall be the IUOE,the IBEW, and "no union."Accordingly, the Employer's Motion for Reconsid-eration is granted only to the extent consistent here-with.DIRECTIONIt is hereby directed that, as part of his investiga-tion to ascertain the selection of a collective-bargain-ing representative in voting group A, the RegionalDirector for Region 19, consistent with this Supple-mental Decision, and Direction, shall schedule a fur-ther election in that group, which we hereby find tobe an appropriate unit.4See Anheuser-Busch, Inc., 125 NLRB 556 (1959). Under the circum-stances here, as in the Anheuser-Busch case, Sec. 9(c)3) of the Act is not atthis time applicable.126